Citation Nr: 0805707	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1952 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, TX.  

In December 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In a statement received in January 2006, the veteran withdrew 
his claim for a left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran maintains that there are outstanding in-service 
hospital records documenting his lung disability during 
service in Korea. 

While the claims folder includes the service medical records, 
in-patient records for hospitalization have not been 
requested.  

In light of the above, VA has the duty to request the service 
medical records that are pertinent to the claim, requiring 
further evidentiary development.



Accordingly, the case is REMANDED for the following actions:

1. Ask the National Personnel Records 
Center to search for in-patient records of 
the 44th Surgical Hospital in Korea in 1953 
for treatment of a lung condition.  The 
veteran was assigned to Headquarters 
Battery, 937 Field Artillery.  

2. Ask the veteran to submit evidence of a 
current lung disability. 

3. After the development requested is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


